This is an appeal by W.W. Brumley from a judgment of the county court of Pontotoc county forfeiting his automobile to the state for illegal transportation of intoxicating liquors with said automobile within Pontotoc county.
The facts, in substance, are as follows: February 9, 1939, about 9 p.m., while officers were searching the premises of the defendant, said premises being a tourist camp, the defendant was seen by one of the officers, Joe Porter, driving by the camp going west, in the automobile involved in this appeal.
The officer immediately got in his car and followed, and within a few miles overtook said defendant, sounded his siren and fired a shot into the air. Defendant then threw a bottle containing whisky from his car. The bottle burst and the odor of whisky was detected by the officer.
The officer then drove past defendant's car and defendant then turned his car and drove back toward the east, the officer immediately turning and following him. The defendant did not stop at the tourist camp, but kept going east. The officer stopped at the camp and picked up two other officers and they proceeded to follow the defendant. After getting close to the defendant's car, they saw him throw out two sacks, which later proved to contain whisky.
The officers stopped the defendant, arrested him, and then without a search warrant for the car searched it, but did not find any whisky. For a more detailed statement of the facts, see Brumley et al. v. State, 69 Okla. Cr. 122, 100 P.2d 465.
The appeal is based upon a single proposition, which is:
"That the act of the officer in following Brumley's automobile, sounding his siren, firing his pistol along the highway without a warrant and without evidence of a violation in his presence was illegal and that evidence which he thereby caused Brumley to disclose was unlawfully obtained."
This identical question has heretofore been decided by this court in McAdams v. State, 101 Okla. 267, 219 P. 145; McAdams v. State, 30 Okla. Cr. 207, 235 P. 241; Young v. State,155 Okla. 90, 7 P.2d 884.
The authorities cited and relied upon by the defendant are not applicable to the facts in this case.
Judgment affirmed.
WELCH, C. J., and OSBORN, BAYLESS, HURST, and DAVISON, JJ., concur. RILEY, GIBSON, and ARNOLD, JJ., dissent.